IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-65,137-05


                    EX PARTE CLINTON LEE YOUNG, Applicant



          ON APPLICATION FOR WRIT OF HABEAS CORPUS
   IN CAUSE NO. CR-27181-E IN THE 385TH JUDICIAL DISTRICT COURT
                         MIDLAND COUNTY

       Per curiam.

                                        OPINION

       This is a subsequent application for a writ of habeas corpus in a capital case filed

pursuant to the provisions of Texas Code of Criminal Procedure Article 11.071, § 5. 1

       Applicant was convicted of capital murder and sentenced to death in April 2003.

We affirmed his conviction and sentence on direct appeal. Young v. State, No. AP-

74,643 (Tex. Crim. App. Sept. 28, 2005) (not designated for publication).




       1
        Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.
                                                                                  YOUNG – 2

       In March 2005, Applicant filed his initial postconviction application for a writ of

habeas corpus (our -01) in the trial court, raising fourteen claims. In January, March, and

June 2006, Applicant filed pleadings that we determined to be his first subsequent writ

application (our -02), which raised nine additional claims. This Court denied relief on

Applicant’s initial postconviction application for writ of habeas corpus and dismissed his

first subsequent application as an abuse of the writ. Ex parte Young, Nos. WR-65,137-01

and WR-65,137-02 (Tex. Crim App. Dec. 20, 2006) (not designated for publication).

       Applicant filed his second subsequent habeas application (our -03), in which he

raised four claims, in the trial court in March 2009. This Court dismissed two of the

claims as procedurally barred but found that two claims met the requirements of Article

11.071 § 5, and we remanded those claims to the trial court. Ex parte Young, No.

WR-65,137-03 (Tex. Crim. App. June 3, 2009) (not designated for publication). During

the remand, Applicant waived one of the remanded claims. When the case returned to

this Court, we denied relief on the remaining remanded claim and dismissed the waived

claim. Ex parte Young, No. WR-65,137-03 (Tex. Crim. App. June 20, 2012) (not

designated for publication).

       Applicant filed his third subsequent habeas application (our -04) in the trial court

on October 2, 2017, raising eight claims. We found that Applicant’s first claim, in which

he contends that the State unknowingly used false or misleading testimony at trial, met

the requirements of Article 11.071 § 5, and we remanded that claim to the trial court for

consideration. Ex parte Young, No. WR-65,137-04 (Tex. Crim. App. Oct. 18, 2017) (not
                                                                                   YOUNG – 3

designated for publication).

       While the case was on remand, Applicant filed his fourth subsequent habeas

application (our -05, which is the subject of this opinion) in the trial court on August 14,

2020. In the application, Applicant presents three claims based on newly discovered

information that one of the prosecutors representing the State in Applicant’s capital

murder case was also employed as a “judicial clerk” for the trial judge during Applicant’s

trial and initial postconviction proceedings. We concluded that Applicant’s claims met

the requirements of Article 11.071 § 5, and we remanded all three claims to the trial court

for consideration. Ex parte Young, Nos. WR-65,137-04 and WR-65,137-05 (Tex. Crim.

App. Dec. 16, 2020) (not designated for publication).

                                   RELEVANT FACTS

       The trial court conducted a one-day evidentiary hearing via Zoom. Four witnesses

testified remotely: the current Midland County District Attorney, the chief appellate

prosecutor, the County Attorney for Midland County, and one of Applicant’s appointed

trial attorneys. Forty-three exhibits were admitted at the writ hearing; most were

stipulated to by the parties, all were admitted without objection. The judge who presided

over Applicant’s capital murder trial, Judge John Hyde, passed away in January 2012,

and thus was not available to testify. Further, the record reflects that the prosecutor who

was alleged to have been paid as Judge Hyde’s judicial clerk, Weldon Ralph Petty,

refused to appear to testify at the writ hearing, first expressing health concerns related to

possible COVID-19 exposure and later invoking his Fifth Amendment privilege against
                                                                                  YOUNG – 4

self-incrimination. The habeas judge found that Petty was “unavailable to testify as a

witness” due to his Fifth Amendment invocation.

       The evidence admitted at the writ hearing demonstrates that Petty began working

for the Midland County District Attorney’s Office as a part-time prosecutor in 2001. He

became a full-time prosecutor in 2002 and worked as a full-time prosecutor for the

Midland County DA’s Office until his retirement in June 2019.

       In 2002, when Petty began to work full-time at the DA’s office, Judge Hyde

sought an opinion from Russell Malm, the County Attorney for Midland County, about

whether Petty could receive pay for doing work for the district judges on habeas corpus

cases in addition to his regular salary as an assistant district attorney. The concern was

the constitutional prohibition against employees receiving additional compensation for

work for which they were already being paid. Because Petty’s work for the judges was

done on his own time, and not as part of his duties at the DA’s office, Malm concluded

that Petty’s work for the judges was completely separate from his job as an assistant

district attorney, and he could be paid by the county for that work. Malm made it clear at

the writ hearing that his opinion was only about payment, and not about whether the dual

employment would create an ethical conflict of interest.

       The evidence also establishes that from 2001 through 2014 and again in 2017 and

2018, Petty was paid by the Midland County district court judges—including Judge

Hyde—for “legal work” performed in connection with postconviction writs of habeas

corpus. When a habeas application was filed, the judge of the convicting court assigned
                                                                                 YOUNG – 5

the writ to Petty. He then reviewed the file, performed any necessary research, and

submitted a recommendation and a proposed order with findings of facts and conclusions

of law to the assigning judge.

       The evidence further shows that the District Attorney who hired Petty as a

part-time prosecutor and later a full-time prosecutor, Al Schorre, knew of Petty’s

employment by the district court judges, as did the First Assistant District Attorney,

Teresa Clingman, who became District Attorney after Schorre. The evidence indicates,

however, that the other prosecutors in the office who were involved in Applicant’s trial

and subsequent postconviction proceedings were not aware of Petty’s judicial

employment.

       Midland County District Attorney Laura Nodolf, who was elected in 2016,

discovered Petty’s judicial employment during the 2019 budget process after Petty’s

retirement. She had requested money for an intake attorney and contacted the county

treasurer to see if the position had been approved. The treasurer sent Nodolf a report in

the form of an Excel spreadsheet with all the departments’ requests and approvals. In the

report, Nodolf discovered a line-item payment from the district courts to Petty. Nodolf’s

ensuing investigation revealed that Petty had been paid for working on numerous

postconviction writs by multiple judges while he was working as a prosecutor for the

Midland County DA’s Office. Petty confirmed to Nodolf that he had been getting paid

by the district court judges while working as a prosecutor. He maintained that he worked

for the judges during off hours at his home, not while he was at the office.
                                                                                  YOUNG – 6

       On discovering Petty’s judicial employment, Nodolf went to Erik Kalenak, the

chief appellate prosecutor who assisted Petty with, and later assumed responsibility for,

handling Applicant’s postconviction habeas proceedings, to discern if he was aware of

Petty’s judicial employment. Kalenak was not and was “shocked” when he learned of it

from Nodolf. Nodolf and Kalenak realized that Petty might have been paid by the judges

for work on Applicant’s capital murder case, and Kalenak immediately informed

Applicant’s habeas attorney of the discovery of Petty’s judicial employment. Kalenak

then filed a motion to recuse the Midland County DA’s Office from Applicant’s case,

which was granted. The DA’s office then sent letters to each of the defendants for whom

Petty had billed the district court judges for work on postconviction writs—some 300

plus defendants—to inform them of the “ethical situation.”

       The evidence at the writ hearing also establishes that, although Schorre and

Clingman were the primary prosecutors in Applicant’s capital murder trial, Petty was

actively part of the prosecution team. Petty was “basically the legal advisor to [the] team

that was prosecuting the case” and “probably drafted just about every single motion in

that case . . . that the prosecution filed.” He also appeared in court multiple times during

the trial proceedings to argue particular legal issues.

       According to exhibits admitted at the writ hearing, during Applicant’s capital

murder trial proceedings—specifically, from the period beginning with Applicant’s

capital murder indictment on February 7, 2002, through the denial of Applicant’s motion

for new trial on June 20, 2003—the district court judges collectively paid Petty $16,700.
                                                                                       YOUNG – 7

The exhibits further show that Judge Hyde paid Petty $7,500 while he was presiding over

Applicant’s capital murder trial proceedings. 2

       In addition, the exhibits and testimony establish that Petty represented the State

during Applicant’s initial 11.071 and first subsequent writ proceedings before Judge

Hyde. The exhibits also show that Judge Hyde paid Petty $1,500 for legal work

performed in connection with Applicant’s initial postconviction application for writ of

habeas corpus. This combined evidence demonstrates that, in his role as prosecutor,

Petty opposed habeas relief at the writ hearings while at the same time, in his role as

judicial clerk to Judge Hyde, he drafted the order recommending the denial of Applicant’s

initial 11.071 writ application.

       After the Zoom writ hearing, Applicant submitted proposed findings of fact and

conclusions of law to the habeas judge. The State filed a document that contained two

sets of the State’s proposed findings of fact and conclusions of law. Both sets conceded

Petty’s judicial employment while prosecuting Applicant—and the impropriety of it—but

proposed alternative dispositions: version “A” recommended denying habeas relief;

version “B” recommended granting habeas relief. After some discussions, the habeas

judge adopted Applicant’s proposed findings and conclusions in toto, making no

additional findings or conclusions.




       2
          According to the evidence in the record before this Court, over the course of Petty’s
judicial employment, the district court judges collectively paid Petty at least $132,900. Judge
Hyde paid Petty at least $64,100.
                                                                                   YOUNG – 8

        After the case returned to this Court, the parties filed an agreed stipulation and

request for judicial notice, which asked this Court to take judicial notice of the Texas

Supreme Court’s order accepting Petty’s resignation from the State Bar of Texas in lieu

of disciplinary action. In the order, the Texas Supreme Court “deem[ed] the professional

misconduct detailed [against Petty] conclusively established for all purposes.” That

misconduct included that Petty

        was employed full-time as an appellate attorney with the Midland County
        District Attorney’s Office, while Petty was also being paid by the District
        Judges of Midland County to work on writs in cases to which he was
        assigned in the District Attorney’s office. These facts establish violations
        of Texas Disciplinary Rules of Professional Conduct, Rule 1.06(b)(2).

See Tex. Disciplinary Rules Prof’l Conduct R. 1.06(b)(2) (providing that, with exceptions

not applicable here, “a lawyer shall not represent a person if the representation of that

person reasonably appears to be or become adversely limited by the lawyer’s or law

firm’s responsibilities . . . to a third person or by the lawyer’s or law firm’s own

interests.”).

                                         ANALYSIS

        Underlying all three claims in the instant writ application (our -05) is Applicant’s

contention that Petty’s judicial employment while simultaneously prosecuting him—and

the State’s failure to disclose it—violated his due process rights to an impartial judge and

a fair trial.

        In Claim 1, Applicant alleges that his right to an impartial judge was violated

because Judge Hyde was actually biased or, if not, was presumptively biased against him
                                                                                    YOUNG – 9

due to the judge’s employment of Petty while Petty was representing the State at trial and

in the postconviction proceedings before Judge Hyde. See Buntion v. Quarterman, 524

F.3d 664, 672 (5th Cir. 2008).

       In Claim 2, Applicant contends that his right to a fair trial was violated because

Judge Hyde was constitutionally disqualified, statutorily disqualified, and subject to

disqualification and recusal under the Rules of Civil Procedure because he employed

Petty while Petty represented the State in his court. See T EX. C ONST. art. 5, § 11; Art.

30.01; T EX. R. C IV. P. 18b(a)(1), (b)(1) & (5).

       In Claim 3, Applicant asserts that the State violated his right to a fair trial because

the prosecutorial misconduct pervading Applicant’s case—including Petty’s simultaneous

employment for the judge presiding over Applicant’s trial proceedings and the State’s

failure to disclose it—was misconduct that “shock[s] the conscience.” See Rochin v.

California, 342 U.S. 165, 172 (1952).

       In its signed order, the habeas court concluded “that Applicant Clinton Young’s

structural due process rights were violated” by Judge Hyde’s employment of Petty as a

judicial clerk while Petty was prosecuting Applicant for capital murder before Judge

Hyde. The habeas judge recommends that relief be granted.

       Although we agree with the habeas judge’s ultimate conclusion that relief be

granted, we decline to adopt the habeas judge’s findings of fact and conclusion of law.

We have reviewed the record with respect to Applicant’s claims. The undisputed

evidence in the record establishes that an attorney working as a paid judicial clerk for the
                                                                                  YOUNG – 10

judge presiding over Applicant’s capital murder proceedings simultaneously represented

the State against Applicant during his trial and his initial postconviction proceedings

before that same judge. At the writ hearing, Assistant District Attorney Kalenak aptly

described the problem with Petty’s dual role: “[Y]ou can’t serve two masters in that way.

You . . . [can] either be an impartial person that the judges are consulting, or you [can] be

. . . an advocate with the District Attorney’s Office. You . . . can’t do both. I mean,

that’s like professional responsibility 101.” The record demonstrates that Petty was

“serving two masters.” Judge Hyde was one of the “masters,” and he allowed his

“servant,” his paid judicial clerk, to represent one of the parties appearing before him in a

contested legal matter—namely, Applicant’s capital murder trial.

       “A fair trial in a fair tribunal is a basic requirement of due process.” In re

Murchison, 349 U.S. 133, 136 (1955). Further, “fundamental to the judiciary is the

public’s confidence in the impartiality of our judges and the proceedings over which they

preside.” United States v. Jordan, 49 F.3d 152, 155 (5th Cir. 1995); see, e.g., Metts v.

State, 510 S.W.3d 1, 8 (Tex. Crim. App. 2016) (“Regardless of any actual bias harbored

by [the trial court judge], the appearance of impropriety is palpable.”). Almost a century

ago, the Supreme Court explained that “[e]very procedure which would offer a possible

temptation to the average man as a judge . . . not to hold the balance nice, clear, and true

between the State and the accused denies the latter due process of law.” Tumey v. Ohio,

273 U.S. 510, 532 (1927). The Supreme Court later recognized that “[s]uch a stringent

rule may sometimes bar trial by judges who have no actual bias and who would do their
                                                                                YOUNG – 11

very best to weigh the scales of justice equally between contending parties.” Murchison,

349 U.S. at 136. “But to perform its high function in the best way ‘justice must satisfy

the appearance of justice.’” Id. (quoting Offutt v. United States, 348 U.S. 11, 14 (1954)).

       Judicial and prosecutorial misconduct—in the form of an undisclosed employment

relationship between the trial judge and the prosecutor appearing before him—tainted

Applicant’s entire proceeding from the outset. As a result, little confidence can be placed

in the fairness of the proceedings or the outcome of Applicant’s trial. The taint, the

record shows, continued through Applicant’s postconviction proceedings and persisted

until the revelation in 2019 of Petty’s judicial employment upon inadvertent discovery by

District Attorney Nodolf. The evidence presented in this case supports only one legal

conclusion: that Applicant was deprived of his due process rights to a fair trial and an

impartial judge.

                                     CONCLUSION

       Based on our review of the record, we grant Applicant’s request for relief, vacate

Applicant’s judgment of conviction, and order that Applicant be remanded to the custody

of the Sheriff of Midland County to answer the charge set out in the indictment.

Delivered: September 22, 2021
Do Not Publish